                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CAROLINE PAULA MORE,

        Plaintiff,
                                                  Case No. 17-cv-401-jdp
   v.

IOWA COUNTY SHERIFF STEVE
MICHEK, IOWA COUNTY DEPUTIES
IOWA COUNTY, SHERIFF DEPARTMENT
OF IOWA COUNTY, SARGEANT CAREY,
DEPUTY DANIEL GUENTZ, MEDICAL
STAFF AT IOWA COUNTY SHERIFF
DEPARTMENT, MINERAL POINT POLICE
OFFICER SCHMITZ, UPLANDS HILLS
HEALTH, UPLAND HILLS PHYSICIAN
JOSEPH HANSEN, UPLAND’S R.N. DEB
GALLAGHER, TELLURIAN UCAN, INC.
NURSES AND STAFF, WINNEBAGO
MENTAL HEALTH INSTITUTE IN
WISCONSIN, STATE OF WISCONSIN
JUSTICE DEPT and THE STATE OF
WISCONSIN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                3/24/2020
        Peter Oppeneer, Clerk of Court                     Date
